Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to the application 17/013,429 filed on 09-04-2020.  Claims 1-10 are pending.   
     
Claim Rejections - 35 USC § 103
3.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

s 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reese et al. (US 2016/0007107)  in view of Chandrasekaran et al. (US 2020/0404428).
  Consider claim 1, Reese teaches a microphone system(see fig. 1), comprising: a microphone assembly(see fig. 1) comprising: a transducer(see fig. 2) assembly including a first enclosure defining a first acoustic volume and a Micro-Electrical-Mechanical-System ("MEMS") microphone transducer disposed within the first enclosure(see figs,14, 15, components 112, 105 and 101 with paragraphs[0067]-[0072]); 
   a second enclosure disposed adjacent to the first enclosure and defining a second acoustic volume in acoustic communication with the first acoustic volume, the second enclosure including an acoustic resistance, wherein the first and second acoustic volumes(see figs,14, 15, components  104 and 108/117 with paragraphs[0067]-[0072]),  in cooperation with the acoustic resistance, create an acoustic delay for producing a directional polar pattern(see figs,14, 15, components 120 with paragraphs[0067]-[0072] the polar pattern is explicitly mentioned in fig,5 with paragraph [0053]-[0058]); and 
    a connection port electrically coupled to the transducer assembly and configured to receive a cable(see fig. 1); a cable electrically coupled to the connection port to operatively couple the transducer assembly to an external device; and circuitry included on the cable(see figs. 1-3B and paragraphs[0040]-[0043], component 140:ASIC) and electrically coupled to the transducer assembly via the connection port(see figs. 1-3B and paragraphs[0040]-[0043], component 140:ASIC); but, Reese 
      However, Chandrasekaran teaches a connection port electrically coupled to the transducer assembly and configured to receive a cable(see fig.12); a cable electrically coupled to the connection port to operatively couple the transducer assembly to an external device; and circuitry included on the cable and electrically coupled to the transducer assembly via the connection port(see fig. 12 and abstract), the circuitry comprising a shelving filter configured to correct a portion of a frequency response of the MEMS microphone transducer(see figs.10-16 and paragraphs[0058]-[0065]).
    Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Chandrasekaran into the teaching of Reese to provide the circuit includes transducer that can sense pressure changes and generate an electrical signal having frequency components in a first frequency range and in a second frequency range higher than the first frequency range. The circuit includes a feedback circuitry that can attenuate frequency components in the first frequency range in the electrical signal and, from it, generate an audio signal. A feedback path circuit includes a low pass filter having a cut-off frequency within the first frequency range, and filters the audio signal to generate a low pass filter signal that includes frequency components in the first frequency range. The low pass filter signal can be used to generate a low frequency pressure signal that corresponds to low frequency pressure changes sensed by the transducer.

      Consider claims 5-7, Reese as modified by Chandrasekaran teaches the microphone system wherein the second enclosure includes an aperture to facilitate acoustic communication between the first acoustic volume and the second acoustic volume, the aperture being positioned adjacent to the MEMS microphone transducer(see figs,14, 15, components 120 with paragraphs[0067]-[0072]); and the microphone system wherein the first enclosure includes a first sound inlet positioned adjacent to the MEMS microphone transducer, and the second enclosure includes a second sound inlet positioned a predetermined distance from the first sound inlet(see figs,14, 15, components 120 with paragraphs[0067]-[0072]); and the microphone system wherein the predetermined distance is selected to create a pressure gradient 
      Consider claims 8-10, Reese as modified by Chandrasekaran teaches the microphone system wherein the acoustic resistance covers the second sound inlet (see figs,1-7, and paragraphs[0033]-[0043]); and the microphone system further comprising a substrate configured to support the transducer assembly(see figs,1-7, and paragraphs[0033]-[0043]); and the microphone system wherein the first acoustic volume surrounds a rear of the MEMS(see figs,1-7, and paragraphs[0033]-[0043]).

                                                                 Conclusion
7.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Killion et al. (US PAT.6,075,869) is cited to show other related the DIRECTIONAL MEMS MICROPHONE WITH CORRECTION CIRCUITRY.

8.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 01-26-2022